CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No.21 to Registration Statement No. 33-82610 of the Maxim Series Account of Great-West Life & Annuity Insurance Company on Form N-4 of our report dated April 9, 2010 on the financial statements of each of the Investment Divisions of the Maxim Series Account and of our report dated February 19, 2010 on the consolidated financial statements of Great-West Life & Annuity Insurance Company and subsidiaries which report expresses an unqualified opinion on the consolidated financial statements and financial statement schedule, and includes an explanatory paragraph referring to the change in accounting for the recognition and presentation of other-than-temporary impairments for certain investments, as required by accounting guidance adopted on April 1, 2009, both appearing in the Statement of Additional Information which is part of such Registration Statement. We also consent to the reference to us under the heading “Condensed Financial Information” in the Prospectus, which is also part of such Registration Statement, and the reference to us as experts under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ DELOITTE & TOUCHE LLP Denver, Colorado
